Citation Nr: 1307238	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  11-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of leptospirosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

The Board notes that additional evidence has been associated with the claims file since the issuance of the most recent supplemental statement of the case in December 2010, to include private treatment records and VA treatment records dated through February 2013, which are contained in the Veteran's paperless Virtual VA file.  In February 2012, the Veteran waived his right to submit additional evidence for consideration by the RO and requested that the Board consider any new evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At no time during the pendency of the appeal does the Veteran have a current diagnosis of residuals of his in-service leptospirosis infection.

CONCLUSION OF LAW

Residuals of leptospirosis were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding and relevant records that have not been requested or obtained.  In this regard, the Board acknowledges that, at his July 2012 hearing, the Veteran reported an upcoming August 2012 appointment with VA.  VA treatment records dated through February 2013 were subsequently associated with the Veteran's Virtual VA file and have been reviewed.  

The Board also notes that the Veteran identified treatment from Dr. Kretzer at the Goldthwaite Family Medical Clinic at his Board hearing.  While the record was held open for 60 days so as to allow the Veteran to submit them, he did not do so.  However, the Board notes that, upon a review of the record, treatment from Dr. Kretzer at the Goldthwaite Family Medical Clinic are already contained in the claims file as they were obtained in connection with an unrelated claim.  The Board also observes that the Veteran reported receiving disability benefits through the Office of Worker's Compensation and the Social Security Administration; however, the record clearly shows that such benefits are related to a post-service accident where he was run over by a tractor, which resulted in disability to his back and legs.  See October 2009 Veteran's Application for Compensation and/or Pension; November 2010 VA examination report.  Therefore, the Board finds that there is no need to obtain such records as they are not relevant to the claim decided herein and, consequently, VA has satisfied its duty to assist in this regard.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Veteran was also afforded a VA examination in November 2010 in conjunction with the claim on appeal.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with laboratory testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and his in-service treatment for leptospirosis, and provided a complete rationale, relying on and citing to laboratory testing results.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he has current residuals, including frequency of urination, of a bacterial leptospirosis infection that he incurred during his military service.  Leptospirosis is "febrile illness in humans or other animals" caused by the Leptospira bacteria.  "Numerous different mammals shed the organisms in their urine, and human infection is due to contact with the urine or tissue of such animals or with contaminated water, soil, or vegetation."  See Dorland's Illustrated Medical Dictionary 1038 (31st ed. 2007).   At the June 2012 hearing, the Veteran testified that he has had frequent urination consistently since service.

The Veteran's service treatment records reflect that he was sent from Vietnam to Yokosuka, Japan, for treatment and convalescence related to a fever in August 1969.  He was diagnosed with "leptospuosis [sic.] renal insufficiency" in September 1969.

In the Veteran's November 2010 examination for residuals of leptospirosis, the examiner indicated that he was treated in Japan and then in Marine barracks.  The Veteran had symptoms of high fever and urinary problems.  He felt better after discharge and felt normal for a long time.  He began having symptoms about four years earlier, with increased urination and urgency, abdominal cramps, and heartburn.  He was started on Prilosec, which relieved the symptoms.  The examiner concluded that it was less likely as not that his symptoms of heartburn, indigestion, and urinary urgency were related to his leptospirosis with renal insufficiency.  In support of the examiner's opinion, he noted that all of the Veteran's lab results were normal, with no evidence of renal insufficiency or liver disease.  The examiner also indicated that a previous diagnosis of a hiatal hernia explained his gastrointestinal symptoms.

In a May 2011 VA examination for diabetes mellitus, the Veteran reported urinating often, including once or twice at night.  He had an additional VA compensation examination in January 2013, the report of which is contained in Virtual VA.  In addition to a diabetes motor sensory examination, the VA examination also included kidney, prostate, and reproductive system evaluations.  On the kidney evaluation, the examiner found that the Veteran had no kidney-related conditions, including renal dysfunction, kidney stones, urinary tract or kidney infections, or tumors.  On his reproductive health evaluation, he was only diagnosed with erectile dysfunction.  He was not found to have prostate problems or have increased urinary frequency as a result of bladder problems.  A prostate cancer screen was negative.  The examiner concluded that the Veteran did not have a kidney condition.

The Board finds that the November 2010 VA examiner's opinion is entitled to great probative weight.  In this regard, the Board notes that the VA examiner offered an etiological opinion and based his conclusion on an interview with the Veteran, a reviews of the record, and a full examination, to include laboratory testing.  Moreover, he offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Moreover, the November 2010 VA examiner's determination is supported by the clinical evidence of record.  In this regard, laboratory testing and subsequent examination failed to reveal evidence of renal insufficiency, or an underlying kidney, bladder, or prostate condition.

Additionally, while the Veteran, as a layperson, has competently and credibly testified to frequent urination, the Board finds that he is not competent to relate such symptomatology to a specific diagnosis or etiology as he does not possess the requisite specialized knowledge.  In this regard, a diagnosis of leptospirosis requires the administration and interpretation of laboratory test results.  Moreover, relating certain symptomatology, to include frequent urination, to residuals of such infection is question of causation that involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of leptospirosis, or residuals thereof.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, the probative evidence is against the finding that the Veteran has a current diagnosis of residuals of his in-service leptospirosis infection during the appeal period.

 For the foregoing reasons, service connection is not warranted for residuals of leptospirosis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of leptospirosis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of leptospirosis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran claims that his bilateral hearing loss and tinnitus is related to his in-service noise exposure.  Specifically, at the July 2012 hearing, he indicated that he was a machine gunner while he was in the Marines.  He did not wear hearing protection, and was required to fire a weapon every few days while he was in a firefight.  He was a truck driver after service and did not have significant noise exposure.  

The Veteran's service treatment records contain three hearing evaluations.  A June 1968 examination at induction into military service showed a normal audiometric evaluation, with all pure tone thresholds at 0 decibels (dB) for all frequencies between 500 and 4000 Hertz (Hz).  The second evaluation, which appears to have been performed after one year of military service in approximately 1969, contained only a whispered and spoken voice test, which was 10/15 in the right ear, and 15/15 in the left ear.  The Veteran's separation examination dated in March 1970 appears to show a normal whispered and spoken voice test of 15/15 in both ears.

The Veteran had a VA audiological evaluation in January 2010.  In the examination report, the audiologist described the Veteran's noise exposure during military service and his post-service occupations of truck driver and rancher.  The results of audiometric testing revealed a current diagnosis of bilateral hearing loss pursuant to VA regulations.  38 C.F.R. § 3.85.  Likewise, the examiner noted the presence of tinnitus.  He offered an opinion that, as the Veteran's hearing was within normal limits at both enlistment and separation, it cannot be determined without resorting to speculation that his hearing and tinnitus are related to his military service. 

However, the Board finds these claims must be remanded for an addendum opinion from the VA audiologist for him to address the 1969 in-service whispered voice test that revealed only 10/15 hearing in the right ear.  The examiner should also consider the Veteran's lay statements regarding the continuity of his hearing loss and tinnitus symptomatology. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file, to include a copy of this remand, to the January 2010 VA examiner for an addendum opinion.  If the examiner who drafted the January 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After reviewing the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus is related to his in-service noise exposure.  In the addendum opinion, the examiner should address the 1969 in-service whispered voice test that revealed only 10/15 hearing in the right ear.

The examiner should consider the Veteran's lay statements regarding the continuity of symptomatology.  A complete rationale for all opinions and conclusions reached should be provided.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


